DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/17/2022 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement has been considered by the examiner.

Withdrawn Rejection
All rejections of record are withdrawn because the peptide sequence of SEQ ID NO: 6 is free of the art.

Rejoinder
Claims 1, 7-15, 17-25, and 30 are allowable. Claims 16 and 26-29, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement among inventions of polypeptides, as set forth in the Office action mailed on 11/19/2021 is hereby withdrawn and claims 16 and 26-29 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Ms. Laurie K. McNamara on 7/12/2022.

The application has been amended as follows: 
1.	Cancel claims 2-5.
2.	In claim 14, 	at line 2, replace “an antigen binding domain” by “the antigen binding  
				domain”; and
	at line 2, replace “a target antigen” by “the target antigen”
3. 	In claim 22, at line 1, delete the duplicated “an”. 
4.	In claim 23, replacement of the entire claim 23 as follows: 
23 	(Amended) A complex comprising the isolated polypeptide of claim 12 and a second isolated polypeptide comprising a second antigen binding domain.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The closest prior art reference, Lowman et al. (US 2016/0193332 A1, previously cited 2/18/2022), disclosed activatable antibodies comprising an enzyme cleavable linker peptide sequence of LSGRSDNH, but Lowman et al. do not teach or suggest a cleavable linker sequence of SEQ ID NO: 6 as claimed. The other reference, Vasiljeva et al. (WO 2020/118109 A2, previously cited 2/18/2022), disclosed various peptide sequences comprising a common core sequence of LSGRSD, but Vasiljeva et al. did not teach or suggest the peptide sequence of SEQ ID NO: 6 as claimed. Since the peptide sequence of SEQ ID NO: 6 is free of the art, this instant application is allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIA-HAI LEE whose telephone number is (571)270-1691. The examiner can normally be reached Mon-Fri from 9:00 AM to 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry D. Riggs can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/J.L/Examiner, Art Unit 1658                                                                                                                                                                                                        
13-July-2022
/ARADHANA SASAN/Primary Examiner, Art Unit 1615